Title: To Thomas Jefferson from George Jefferson, 13 August 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond Augt. 13th. 1805
                  
                  Mr. Oldham agreeably to your request has purchased the hinges &c. ordered in your favor of the   ; except that he could find only one dozen of the largest. They shall be forwarded by the first opportunity. Should the River be too low for boats to come down before you will require them, you can direct them to go by the Stage. A Box of Candles, with a Cask containing Syrrup of punch, were forwarded by Wm. Gilbert the 16th. of July. I suppose they must be at Mr. Higgenbothams. I have since sent by Wm. Sheppard a small box which came in the Stage, & another containing cups and saucers &c. 
                  Your second note of 1000$ was discounted on Friday last. 
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               